Citation Nr: 0033409	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  97-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, including hypertension.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to a compensable evaluation for residuals of 
shell fragment wounds of the legs, right foot and left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection and a noncompensable evaluation for residuals of 
shell fragment wounds of the legs, right foot and arm, and 
which denied his claims for service connection for a 
cardiovascular disability (including hypertension) and a 
right knee disability.

The veteran was initially scheduled for an RO hearing before 
the undersigned Veterans Law Judge in March 1999.  However, 
he failed to appear due to physical illness and filed a 
motion for a new travel Board hearing.  The motion was 
granted in March 1999, and in April 1999, the Board remanded 
the case to the RO so that the veteran could be rescheduled 
for the requested hearing.  Shortly afterward, in April 1999, 
the veteran submitted written correspondence informing VA 
that he was withdrawing his request for a travel Board 
hearing due to physical illness, financial hardship and lack 
of transportation.  In August 1999 he submitted a second 
letter affirming his intent to withdraw his hearing request.  
In October 2000, the case was returned to the Board and the 
veteran now continues his appeal. 

The veteran presented statements in his substantive appeal, 
received by VA in August 1997, indicating that he is also 
claiming entitlement to a total rating for individual 
unemployability due to his service-connected disabilities.  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action.


REMAND

The veteran's claims on appeal were denied on the merits with 
the exception of his claim of service connection for a 
cardiovascular disability, which was denied on the basis that 
it was not well grounded.  During the pendency of the 
appellant's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), became effective.  This 
liberalizing law is applicable to the appellant's claims.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The report of the veteran's VA examination of May 1997 does 
not address the etiology of the veteran's cardiovascular and 
knee disabilities, and does not adequately address the 
functional impairment due to the veteran's shell fragment 
wound residuals.  In view of these inadequacies, a remand for 
another examination is warranted.

The veteran reports that he had received private medical 
treatment relating to the disabilities for which he claims 
entitlement to service connection.  In his substantive appeal 
which was received by VA in August 1997, he reported 
receiving medical treatment from Dr. J. McClure, Dr. Max J. 
Miller, and Dr. Robert N. Sadler, among others, and he 
reported that these medical doctors were of the opinion that 
the current state of his arterial disease would have taken 17 
to 20 years to develop, thus chronologically linking onset of 
the disease process to his period of military service.  In 
correspondence dated in February 1998, the RO asked the 
veteran to provide copies of records of his treatment from 
Drs. Sadler and Miller, or to provide VA with their addresses 
and signed permission for them to release his treatment 
records to VA.  However, the veteran did not respond to this 
request.  The Board also notes that the file includes a copy 
of a March 1991 Social Security Administration (SSA) decision 
granting the veteran's claim for SSA disability benefits, 
effective from July 1989, due to impairment related to 
cardiovascular disease.  The text of the SSA decision cites 
the professional qualifications of Dr. Max J. Miller and Dr. 
Robert N. Sadler, but the decision was not accompanied by 
copies of the medical records relied upon by SSA in arriving 
at its determinations.  The case should therefore be remanded 
to the RO so that the treatment records of Dr. Max J. Miller 
and Dr. Robert N. Sadler can be obtained and associated with 
the file.  Additionally, the medical records used by SSA 
should also be obtained and these should be incorporated into 
the evidence.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claims.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
a copy of all indicated records not 
already associated with the claims 
folder.  These should include, but not be 
limited to, those records of treatment 
received by the veteran from Dr. Max J. 
Miller and Dr. Robert N. Sadler.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The veteran should be requested to 
provide statements from persons who can 
corroborate the presence of 
cardiovascular or right knee symptoms 
since his discharge from service.

4.  The RO should request SSA to provide 
copies of the medical records considered 
by SSA when it adjudicated the veteran's 
claim for SSA disability benefits.

5.  Then, the veteran should be provided 
VA examinations by physicians with 
appropriate expertise to determine the 
etiology of the veteran's cardiovascular 
disability, including hypertension, and 
the nature and etiology of his right knee 
disability, and to assess the nature and 
extent of impairment from the residuals 
of shell fragment wounds of his legs, 
right foot and left arm.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
and reviewed by each examiner.  

The cardiologist should be requested 
to provide an opinion with respect 
to the veteran's cardiovascular 
disability as to whether it is at 
least as likely as not that such 
disability is etiologically related 
to service.

The orthopedic examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's right knee 
disability is etiologically related 
to service, to include whether it is 
at least as likely as not that the 
pre-existing sprain of the veteran's 
right knee increased in severity 
during service and if so whether the 
increase was clearly and 
unmistakably due to natural 
progress.

The appropriate VA medical examiner 
should evaluate the severity of the 
residuals of shell fragment wounds 
of the veteran's legs, right foot 
and left arm.  He should determine 
whether the scars are healed, poorly 
nourished, subject to repeated 
ulceration, tender and painful on 
objective demonstration, adherent to 
the underlying tissues, and/or are 
productive of any limitation of 
function of the body part on which 
they are situated.  Any nerve or 
muscle injury from the shell 
fragment wounds and the functional 
impairment from such injury should 
also be identified.

The rationale for all opinions expressed 
should also be provided. 

6.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

7.  Then, the RO should readjudicate the 
service connection and increased rating 
issues on appeal. 
If any of the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


